  Case 15-81735      Doc 52       Filed 10/29/18 Entered 10/29/18 12:29:26           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JASON D. ARNOLD                       §       Case No. 15-81735
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/30/2015.

       2) The plan was confirmed on 09/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/19/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/05/2018, 07/05/2018, 08/09/2018.

       5) The case was dismissed on 08/09/2018.

       6) Number of months from filing or conversion to last payment: 32.

       7) Number of months case was pending: 39.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $4,795.86.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81735      Doc 52       Filed 10/29/18 Entered 10/29/18 12:29:26        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 4,480.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                      $ 4,455.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,682.99
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 357.49
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 4,040.48

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00   4,000.00       4,000.00   3,682.99        0.00
AMERICAN EAGLE BANK                 Sec          0.00   9,968.17           0.00       0.00        0.00
CORNWELL TECH CREDIT                Sec          0.00   6,386.89           0.00       0.00        0.00
CREDIT ACCEPTANCE                   Uns          0.00   1,075.31       1,075.31       0.00        0.00
HARLEY-DAVIDSON CREDIT CORP         Uns          0.00   4,269.85       4,269.85       0.00        0.00
PERSONAL FINANCE COMPANY            Sec        200.00     480.53         200.00     200.00        7.26
PERSONAL FINANCE COMPANY            Uns        322.00       0.00         280.53       0.00        0.00
PORTFOLIO RECOVERY                  Sec        200.00     200.00         200.00     200.00        7.26
PORTFOLIO RECOVERY                  Uns      3,859.00   2,779.41       2,779.41       0.00        0.00
AAA COMMUNITY FINANCE               Uns        900.00        NA             NA        0.00        0.00
APPLIED BANK                        Uns      1,113.00        NA             NA        0.00        0.00
AT&T MOBILITY II LLC % AT&T         Uns      1,400.00     125.88         125.88       0.00        0.00
COMCAST                             Uns        226.00        NA             NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        692.00     748.56         748.56       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        802.00     802.85         802.85       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        957.00   1,001.02       1,001.02       0.00        0.00
GECRBPAYPALSMARTCONN                Uns        463.00        NA             NA        0.00        0.00
HEIGHTS FINANCE                     Uns      1,663.00        NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-81735      Doc 52       Filed 10/29/18 Entered 10/29/18 12:29:26      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
ILLINOIS TITLE LOANS INC            Uns        971.00         NA          NA        0.00       0.00
ILLINOIS TOLLWAY                    Uns        215.00         NA          NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        596.00      457.27      457.27       0.00       0.00
OSF ST ANTHONY MEDICAL              Uns      5,519.00   16,439.00   16,439.00       0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        755.00    6,274.35    6,274.35       0.00       0.00
SFC                                 Uns        832.00      832.00      832.00       0.00       0.00
SWEDISH AMERICAN HEALTH             Uns      1,000.00         NA          NA        0.00       0.00
VIASAT EXEDE INTERNET               Uns        500.00         NA          NA        0.00       0.00
NPRTO ILLINOIS LLC                  Uns          0.00    2,011.45        0.00       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00      474.25      474.25       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81735      Doc 52       Filed 10/29/18 Entered 10/29/18 12:29:26     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00             $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00             $ 0.00
      Debt Secured by Vehicle                       $ 0.00            $ 0.00             $ 0.00
      All Other Secured                          $ 400.00          $ 400.00             $ 14.52
TOTAL SECURED:                                   $ 400.00          $ 400.00             $ 14.52

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 35,560.28           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,040.48
       Disbursements to Creditors                 $ 414.52

TOTAL DISBURSEMENTS:                                             $ 4,455.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81735        Doc 52      Filed 10/29/18 Entered 10/29/18 12:29:26               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
